DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-12 and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 21 and 24 each newly recites “a second wall parallel to the first wall” (line 5) which is not supported by the originally filed disclosure and therefore is considered to be new matter.  Note that neither the original written specification nor the drawings indicate the second wall being parallel to the first wall.  On the contrary, the drawings Fig. 2E shows the first and second walls (top and bottom walls) being non-parallel.   
All dependent claims are rejected herein based on dependency.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3-12 and 15-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: corresponding exterior edges of the first wall and the second wall, wherein the connecting wall connecting the first wall to the second wall along the exterior edges thereof.  
Claim 15 recites “protrusions” (line 2) without any referential article (e.g. “said”, “the”).  It is unclear whether such “protrusions” are the same, different from, or part of the “protrusions” previously recited in base claim 21.  
Claims 15 recites “crests” (line 2) without any referential article (e.g. “said”, “the”).  It is unclear whether such “crest” are the same, different from, or part of the “one or more crests” previously recited in base claim 21.  
Claims 16 recites “troughs” (line 2) without any referential article (e.g. “said”, “the”).  It is unclear whether such “troughs” are the same, different from, or part of the “one or more troughs” previously recited in base claim 21.  
Claim 21 recites “A mouth piece comprising: a main body portion…, the pocket defined by: a first wall…,  a second wall…; a connecting wall: and a suction connector”.    It is unclear whether the suction connector is part of or defines the pocket (i.e. part of the main body portion) or part of the mouthpiece.  
Claim 24 recites “A mouth piece comprising: a main body portion…, the pocket defined by: a first wall…, and a second wall…; a connecting wall: and a mouth prop…; and a suction connector…”  It is unclear whether the connecting wall defines the pocket (i.e. part of the main body portion) or part of the mouthpiece.  It is unclear whether the 
All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 3-4, 6-12, 15-18, and 20-24, are rejected under 35 U.S.C. 103(a) as being unpatentable over Krouzian (3,758,950) in view of Schubert (4,167,814), 
Regarding claim 24, Krouzian discloses mouthpiece (Figs. 4-6) comprising: a main body portion 27/21 configured as a pocket 29 having an interior space 29, the pocket defined by: a first wall (best pointed by reference numeral 28 in Fig. 6) having an interior surface facing the interior space 29 of the pocket, and a second wall 22 having an interior surface facing the interior surface of the first wall 28 (Fig. 6).  
The second wall 22 is parallel to the first wall 28 (Fig. 6).  The second wall 22 comprises a bridge structure 21 that includes a plurality of protrusions 24 integral with and protruding from the interior surface of the second wall 21 and substantially extending a distance between the first wall 27 and the second wall 21/22.  The bridge structure 24 is not attached to the first/outer wall 27, wherein the protrusions 24 of the bridge structure  protrude from the interior surface of the second wall in a wave shape 
Krouzian further discloses a suction connector (neck portion best pointed to by reference number 17 in Fig. 1) that is integral with the main body portion 27/21  and extending from a first end of the main body portion.  The suction connector (neck portion of outer member 27) includes a cavity (that receives suction tube 23); the cavity/bore is in communication with the interior space of the pocket 29 (Figs. 4-6).  
Krouzian fails to disclose a mouth prop as claimed.  Schubert discloses a mouthpiece 10 and a mouth prop 30/32.  The mouthpiece 10 has a main body portion (tube 12) and a suction connector 18 integral with the main body portion 12 and extending from a first end 17 of the main body portion 12 past the mouth prop 30/32. 
The mouth prop 30-32 is shown as one piece and located at a first end the main body portion.  The suction connector 18 is shown being integral with the main body portion (tube 12) and extending from the first end of the main body portion past the mouth prop 30/32.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include such mouth prop as taught by Schubert into Krouzian’s suction mouth piece device in order to keep the mouth open.  

Regarding claim 21, Krouzian/Schubert discloses the invention substantially as claimed as detailed above with respect to claim 24.  Particularly, Krouzian discloses the suction connector (neck portion 17 shown in Fig. 1) includes a cavity (bore) extending longitudinally from the main body portion, in communication with the interior space of the pocket 29 and extending from a first opening (opening into the pocket 29) through a Schubert discloses a mouthpiece 10 and a mouth prop 30/32.  The mouthpiece 10 has a main body portion (tube 12) and a suction connector 18 integral with the main body portion 12 and extending from a first end 17 of the main body portion 12 past the mouth prop 30/32. The mouth prop 30-32 is shown as one piece and located at a first end the main body portion.  The suction connector 18 is shown being integral with the main body portion (tube 12) and extending from the first end of the main body portion past the mouth prop 30/32.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include such mouth prop as taught by Schubert into Krouzian’s suction mouth piece device in order to keep the mouth open.  

As to claims 3-4, Schubert’s incorporated mouth prop comprises an elastic/resilient strap portion 32 and a bite block portion 30 molded into one piece (Fig. 1; column 2 lines 36-46).  The strap portion 32 corresponds to a circumference of the suction connector 17/18 of, wherein a cross section of an opening of the stracp portion is parallel to the cross section of the first opening and suction portion opening of the suction connector 17/18.  A first edge/side and a second edge/side of an external surface of the strap portion 32 are adjacent to an external surface of the suction connector 17/18, and wherein the first edge/side is opposite the second edge/side, wherein the suction connector 17/18 extends through and past the strap portion 32 (Figs. 1-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect such mouth prop to a a mouth 
	As to claims 6-7, Krouzian shows the suction connector 17 comprises an external plug protrusion 17 (Figs. 1 and 4).  Likewise, Schubert shows the suction connector 17/18 comprises an external plug protrusion 18 corresponding to an opening (of strap 32) in the bite block portion 30/32 providing additional crush-resistance and decreased compressibility during biting by a patient.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krouzian by incorporate Shubert’s bite prop with the connection of the plug protrusion fits into the opening of the bite block portion as a suitable alternative connection of such mouth prop and mouthpiece. 
	As to claim 8, Krouzian shows the suction connector 17 having a cutout (opening bore thereof) corresponding to a protrusion 13 on a vacuum adapter for an interlocking fit.  Note that the vacuum adapter and the any limitation (e.g. protrusion) thereof are not positively claimed as an element of the invention and therefore is not given patenable weight. As to claim 9, Krouzian shows the suction connector 17 connects the interior of the pocket 29 to a vacuum source 13/23, wherein activation of the vacuum source provides suction of fluids from the interior of the pocket toward the vacuum source (Figs. 1 and 4). As to claims 10-11, Krouzian shows at the least the wall 27 comprising a plurality of perforations 28, wherein activation of a vacuum source associated with the main body draws fluids from an exterior of the main body through the perforations into the interior of the pocket 29 of the main body.  As to claim 12, Krouzian fails to disclose 
	As to claim 15-16, Krouzian’s bridge structure 21/24 comprise spaced protrusions 24 at crests of the wave shape, and spaces therebetween are at troughs of the waveshape.  As to claim 17, one of the bars 24 is a stability bar protruding from the second wall 21/22 and along a longitudinal axis of the main body.  As to claim 18, the claim language "by injection-molded" is a product-by-process recitation in a product claim.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Krouzian shows at least the wall 21/22 is of molded plastic (column 4 lines 3-14); and the mouthpiece is one piece as a whole.  The burden is shifted to applicant to show an unobvious difference between Krouzian’ device and the invention that would have resulted from the injection molding process.  
	As to claim 20, the incorporated Shubert’s mouth prop is detachable and therefore is interchangeable with another/second mouth prop.  Note that the second mouth prop is not actively claimed and therefore is not given patentable weight.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krouzian in view of Schubert and further in view of Hirsch et al. (2003/0134253). 
	Regarding claim 19, Krouzian/Krouzian fails to disclose the material forming the device being autoclavable silicone-based material.  Hirsch discloses a mouthpiece device that is formed of a flexible, translucent, high heat-resistant, autoclavable silicone-based material of Pebax (paragraph 49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krouzian/Schubert by forming the mouthpiece device from flexible, translucent, high heat-resistant, autoclavable silicone-based material of Pebax as taught by Hirsch et al. to be a suitable alternative thermoplastic material for such mouth piece devices. 

10.	Claims 5 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krouzian et al. in view of Schubert, as applied to claim 21 as detailed above, and further in view of Langhans (2,019,612). 
As to claims 5 and 22-23, Krouzian/Schubert, particularly Schubert fails to disclose the suction connector portion 1718 comprising a notch region corresponding to the strap portion 32.  Langhans discloses a connection between a strap 34 and a cylindrical-shape connector 24, wherein an external surface of the cylindrical-shape connector portion 24 comprises a notch region (best pointed to by reference numeral 22 in Fig. 2); the notch region separating the external surface into a first surface and a second surface and defining an interior surface (base surface of notch) couple to the first surface by a first side wall (side surface of notch) and coupled to the second surface by a second side wall (other side surface of notch).  As to claims 22-23, Langhans shows the strap portion 34 sits in the notch region when attached around the circumference of the cylindrical connection portion 24, and the strap portion 34 has a thickness corresponding to a height of the first side wall and the second side wall so that the strap potion 34 is flush with both the first surface and the second surface of cylindrical connection portion 24, and the strap portion 34 is adjacent to the interior notch region interior surface (Figs. 1-3; page 2 first column lines 31-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krouzian/Schubert by substituting Schubert’s snap-on connection between the strap and the cylindrical shape connector with Langhans’ notch-strap connection between the strap and the cylindrical shaped connector in order to obtain a smooth flushing exterior surface at the connection area as taught by Langhans. 

Response to Arguments
11.	Applicant's arguments regarding the amendment made to the claims have been fully considered but are moot in view of the new ground(s) of rejection under Krouzian et al. as detailed above.  Applicant’s remarks regarding the amendments made to the claims are held to be responded in the above ground(s) of rejection. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hao D. Mai whose telephone number is (571) 270-3002.  The examiner can normally be reached on Monday-Friday 8:00AM – 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772